Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1, 3 through 18 and 20  (now renumbered Claims 1 - 18) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 9 and 16 are allowable because, although  Rumler discloses a first controlled device (Figure 13, #1300) configured to be controlled via a controller implementing a virtual control panel (Figure 13, #1340), the first controlled device comprising:
		a virtual control module including a wireless port configured for near-field communications (NFC) (Figure 13, #1302), a wired port (Figure 13, #1314), and a transfer memory configured to store data communicated between the first controlled device and the controller connected via the wireless port (Figure 13, #1336 & [0191] “Log data 1336 can be communicated to an external system or device …”);
		a processor (Figure 13, #1306); and
		 internal memory configured to store parameter data including one or more configurable parameters (Figure 13 #1328), and current status or measurement data associated with the first controlled device (Figure 13, #1334), the internal memory further configured to store instructions executable by the processor to: 
			connect to the wired port of the virtual control module (Figure 13, #1314 and [0193] “Communications interface 1314 can be configured to facilitate bidirectional data communications between processing circuit 1302 and an external device”); 
			read data in the transfer memory ([0193] “Communications interface 1314 can be configured to facilitate bidirectional data communications between processing circuit 1302 and an external device”); 
			determine whether the data in the transfer memory includes changes to at least one of the configurable parameters received from the controller via the wireless port using an NFC connection ([0211] “Current configuration display 1520 can be updated after the user has written the data to the building device”); 
			responsive to determining that the transfer memory includes changes to at least one of the configurable parameters, updating the parameter data stored in the internal memory by adjusting the corresponding at least one configurable parameter according to the changes ([0211] “Current configuration display 1520 can be updated after the user has written the data to the building device”); 
			write the updated parameter data to the transfer memory ([0211] “Current configuration display 1520 can be updated after the user has written the data to the building device”); and 
			update operation of the first controlled device corresponding to the changes to the at least one configurable parameter ([0211] “Current configuration display 1520 can be updated after the user has written the data to the building device”),
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the computer-executable instructions further cause the controller to, responsive to determining that the controller is connected to a second, different controlled device on a next NFC connection via the NFC interface after the user input is received, maintain storage of the adjusted parameter data without transmitting the adjusted parameter data to the second controlled device and output to the user interface an alert indicating a connection to an unexpected controlled device.

Claims 3 through 8, 10 through 14, 17, 18 and 20 are allowable for being dependent upon independent claims 1, 9 and 16.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622